Exhibit 10.4

 

KOSMOS ENERGY LTD.

 

AMENDMENT NUMBER TWO
TO CONSULTING AGREEMENT

 

THIS AMENDMENT NUMBER TWO TO CONSULTING AGREEMENT (this “Amendment”), effective
as of January 1, 2013 (the “Effective Date”), by and between Kosmos Energy Ltd.,
a company incorporated under the laws of Bermuda (“Kosmos”), and John R. Kemp
(“Kemp”). Unless specifically set forth otherwise, reference to the “parties” in
this Amendment refers solely to Kosmos and Kemp.

 

WITNESSETH

 

WHEREAS, Kosmos and Kemp entered into a Consulting Agreement dated October 31,
2011 and amended effective as of January 1, 2012 (the “Consulting Agreement”)
pursuant to which Kemp serves as a consultant to perform such services as Kosmos
may reasonably request from time to time during the term of the Consulting
Agreement, in addition to his duties as a member of the Kosmos Board of
Directors; and

 

WHEREAS, Kosmos and Kemp desire to amend certain provisions of the Consulting
Agreement as set forth in this Amendment.

 

NOW, THEREFORE, in consideration of the promises and mutual covenants and
agreements set forth herein and for other good and valuation consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties, intending
to be legally bound, agree as follows:

 

1.             Capitalized Terms.  All capitalized terms used but not defined in
this Amendment shall have the same meaning as prescribed in the Consulting
Agreement.

 

2.             Amendment of Section 3.  Section 3 of the Consulting Agreement
shall be amended by replacing the first sentence thereof in its entirety with
the following:

 

3. Compensation. As payment for Kemp’s fulfillment of the Consulting Services
and covenants set forth in this Agreement, Kosmos shall pay and provide to Kemp:
(i) during the period beginning on January 1, 2013 and ending on the expiration
or earlier termination of this Agreement, $61,000 per month payable in arrears;
and (ii) an award of 12,000 restricted common shares of Kosmos, or a restricted
share unit award with respect to 12,000 common shares of Kosmos, as determined
by the Compensation Committee of the Board of Directors of Kosmos in its sole
discretion, to be granted by Kosmos to Kemp on the first day of each Renewal
Term, if any, which award shall become 100% vested (and, in the case of an award
of restricted share units, 100% of the common shares underlying such award shall
become issuable on or within 30 days after the date of such vesting) at the
expiration of each such Renewal Term (collectively, the “Compensation”).

 

3.             Amendment of Section 4.  Section 4 of the Consulting Agreement
shall be amended by deleting therefrom the phrase “in traveling from Houston,
Texas to Dallas, Texas.”

 

4.             Execution and Delivery.  This Amendment may be executed in
several counterparts, all of which will together constitute a single agreement
among the parties. Delivery by electronic transmission of an executed
counterpart of the signature page to this Amendment shall be as effective as
delivery of a manually executed counterpart of this Amendment.

 

5.             No Other Amendments.  Except as modified by this Amendment, all
provisions of the Consulting Agreement shall continue in full force and effect.

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment or have
caused this Amendment to be executed by their duly authorized representatives to
be effective as of the Effective Date.

 

 

KOSMOS ENERGY LTD.

 

 

 

 

 

 

 

By:

/s/ W. Greg Dunlevy

 

 

Name: W. Greg Dunlevy

 

 

Title:   Executive Vice President and Chief Financial Officer

 

 

 

 

 

 

 

 

/s/ John R. Kemp

 

 

JOHN R. KEMP

 

--------------------------------------------------------------------------------